DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments and arguments dated 6/23/2021 have been fully considered and overcame all previous rejections.
Examiner’s Comment
Applicant’s specification states:
[0056] FIG. 6 shows an anti-slip means 26 as can be used in a prosthesis according to one exemplary embodiment of the present invention. The anti-slip means 26 is configured as a separate component but is nevertheless considered to be a part of the liner. It comprises in its distal region a receiving cup 28 into which the distal end of the amputation stump is inserted.

    PNG
    media_image1.png
    343
    204
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prosthetic socket must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 17-19, 21, 23-24, 26-32, 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Wang et al (9,486,333) in view of Hurley et al (9,468,543). Evidenced by Butler et al (2013/0103266).
Wang teaches a prosthesis comprising:

    PNG
    media_image2.png
    441
    600
    media_image2.png
    Greyscale

a prosthetic socket (frame 25) having a socket cavity, a distal region and a proximal region, the distal region and the proximal region configured to secure the prosthetic socket to the residual limb in a fixed orientation;
a liner (generally 30) configured to receive the residual limb and be inserted with the residual limb into the socket cavity, a force to secure the liner to the residual limb being provided at least in part by the prosthetic socket (fully capable thereof, such as friction, weight or strap 34),
The liner comprising a liner body (generally 30) having a proximal opening to receive the residual limb, a closed distal end (via 32 depicted above) opposite the proximal opening, a longitudinal direction extends from the proximal opening to the 
Said liner body comprising a plurality of fibers (“fibrous material” line 27; braided or loosely woven material, parafined canvas, leather, linen, etc. lines 106-110) which each comprise a non-elastic material (under anticipation, the listed materials are inherently nonelastic at some tension) and are arranged such that an elongation of the liner body in a longitudinal direction results in shortening of the liner body in a circumferential direction and vice versa (inherent to the structure, also see lines 110-117).
Under obviousness, the fibers cannot be considered a non-elastic material: Butler et al teaches a more modern prosthetic socket attachment device for attaching a socket to a residual limb.

    PNG
    media_image3.png
    567
    448
    media_image3.png
    Greyscale

The fibers are made of carbon fiber braid. It is or would have been obvious to one having ordinary skill in the art that carbon fiber meets applicant’s unspecified “non-elastic” limitation to function as a Chinese finger trap as intended. It would have been obvious to one having ordinary skill in the art to have substituted the modern carbon non-elastic fiber braid material as taught by Butler et al for the material of Hanger to strongly grip the leg with predictable results. 
The liner body further comprising an anti-slip component (padding 38) operable to prevent the liner from slipping on the residual limb, wherein the anti-slip component comprises a cup-shaped distal end as shown in figure 4 while conforming to the distal end of the residual limb which prevents relative slipping movement between the liner 

    PNG
    media_image4.png
    499
    346
    media_image4.png
    Greyscale

It would have been obvious to one skilled in the art to have utilized a cup-shaped padding (anti-slip component) to better conform to the shape of a distal end of the residual limb.
Claims 17 and 31, see lacings 35 which compress strap 33. The padding 38, lacings 35 and strap are all parts of the anti-slip component having an increase adhesive friction that engages the outer side of the liner body.
Claim 18, strap and laces 35.

Claims 21 and 34, the first fiber layer runs in a first direction, the second fiber layer runs in a second direction. Par. 0051 and applicant’s response to the restriction give no patentable criticality for two layers as claimed.
Claim 24, figure 2 clearly shows the fibers as a net structure. 
Claim 26, see figure 1.
Claim 27, see 31.
Claim 28, via weight and compression 
Claim 37, the tongue member is interpretation the strap 33 portion of the anti-slip component which is arranged in the circumferential direction. The tongue member is spaced proximal of a distal end of the anti-split component (spaced from the cup-shaped padding).
Claim 38, the anti-slip component is positioned entirely within the socket as shown in figure 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774